Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5,15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mittal et al, US 20160334845 A1.
Pertaining to claim 1, Mittal teaches ( see fig 2) an IC package, comprising:
a first IC component[222/220] comprising a first interconnect [227] on a first surface thereof,
a second IC component [204] comprising a second interconnect [247] on a second surface thereof, wherein the second component is above the first component, and wherein the second surface is opposite the first surface; and
a thermoelectric cooling (TEC) device [210] between the first surface and the second surface, wherein the TEC device[210] is electrically coupled to the first interconnect [227] and to the second interconnect[247 through element 248].
Pertaining to claim 2, Mittal teaches ( see fig 2) The IC package of claim 1, wherein the first component is an IC device [204] and the second component is an IC package substrate.
Pertaining to claim 3, Mittal teaches ( see fig 2) the IC package of claim 1, wherein the first component is a first IC device [204] [and the second component is a second IC device[222/220].
Pertaining to claim 5, Mittal teaches ( see fig 2)The IC package of claim 1, wherein the TEC device[210] comprises a thermoelectric material [210] that has first interface on a first side with the first interconnect on the first component, and a second interface on a second side with a solder feature[248] on the second side, and wherein the solder feature[248] is bonded to the second interconnect[247] on the second component[240].
Pertaining to claim 15, Mittal teaches ( see fig 2) A system comprising:
an IC package coupled to a printed circuit board[250], the IC package comprising a memory and a microprocessor coupled to the memory ( see para 0151), the IC package comprising:
a first IC component[222/220] comprising a first interconnect [227] on a first surface thereof,
a second IC component [204] comprising a second interconnect [247] on a second surface thereof, wherein the second component is above the first component, and wherein the second surface is opposite the first surface; and
a thermoelectric cooling (TEC) device [210] between the first surface and the second surface, wherein the TEC device[210] is electrically coupled to the first interconnect [227] and to the second interconnect[247]
a power source ( see para 0083) coupled to the printed circuit board; and
a controller coupled to the TEC device ( see para 0083,0085).
Pertaining to claim 16, Mittal teaches ( see fig 2) A The system of claim 15, wherein the controller is coupled to the printed circuit board ( see para 0085 with the controller located in IC chip 222 couple to the PCB 250) .
Pertaining to claim 17, Mittal teaches ( see fig 2) A The system of claim 15, wherein the controller is coupled to a temperature sensor adjacent to the TEC device ( see para 0067-0068).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4,13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittal et al, US 20160334845 A1 in view of Alley et al, US 20090072385 A1.
Pertaining to claim 4, Mittal teaches ( see fig 2) the IC package of claim 1, but is silent wherein the first interconnect and the second interconnect comprise copper or gold.
However , in the same field of endeavor, Alley  teaches ( see fig4) wherein the first interconnect [211] and the second interconnect [411] comprise copper or gold ( see para 0043).in view of Alley , it would have been obvious to one of ordinary skill in the art  to use copper  or gold for an interconnect structure since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability . In reLeshin,125 USPQ 416.
Pertaining to claim 13, Mittal teaches ( see fig 2)The IC package of claim 1, but is silent wherein the thermoelectric material comprises any one of bismuth, tellurium, selenium, antimony, phosphorus, arsenic, lead, gallium, tin, indium, zinc, cobalt, copper, nickel, iron, vanadium, iridium, zirconium, niobium, lanthanum, neodymium, samarium, gold, barium, strontium, titanium, silicon, germanium or oxygen.
However , in the same field of endeavor, Alley  teaches ( see fig4) silent wherein the thermoelectric material comprises any one of bismuth, tellurium, selenium, antimony, phosphorus, arsenic, lead, gallium, tin, indium, zinc, cobalt, copper, nickel, iron, vanadium, iridium, zirconium, niobium, lanthanum, neodymium, samarium, gold, barium, strontium, titanium, silicon, germanium or oxygen( see para 0041). in view of Alley , it would have been obvious to one of ordinary skill in the art  to use  these materials listed for thermoelectric material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability . In reLeshin,125 USPQ 416.
Pertaining to claim 14, Mittal teaches ( see fig 2) The IC package of claim 1, but is silent wherein the TEC device has a thickness of 50 microns or less.
However , in the same field of endeavor, Alley  teaches wherein the TEC device has a thickness of 50 microns or less ( see para 0040 or 0047). in view of Alley, the ordinary artisan would have recognized the thickness to be a result effective variable affecting the effective ness of the TEC layer.  Thus, it would have been obvious to choose  within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B.

Allowable Subject Matter
Claim18-20 allowed.
Claim 6-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819